Citation Nr: 9902837	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Competency to manage disbursement of funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



REMAND

The appellant had active service from May 1977 to February 
1982.

The Boards remand of March 1998 instructed that the RO 
obtain a report of a field examination of the appellant to 
assess his ability to handle his own funds when in the 
setting of his own home.  The Board also instructed that the 
appellant then have a psychiatric examination to obtain a 
psychiatrists opinion of the appellants competency to 
handle his own funds.  The Board neglected to make explicit 
that the psychiatrist should review the field examiners 
report and make his examination and conclusion informed by 
the field examiners findings.  It appears from the May 1998 
examination report that the psychiatrist did not see the 
field interview report.  At least, nothing in the psychiatric 
examination report indicates the examiner considered the 
field report in reaching his conclusion.  Additionally, the 
examiner stated the Global Assessment of Functioning (GAF) 
score based on the effect of service-connected disability 
only, indicating the actual GAF score based on all pertinent 
factors is lower.  Whereas the issue in this case is the 
appellants actual ability to manage his affairs, not the 
cause of any inability, the Board feels the actual GAF to 
which the examiner alluded should be of record.  The Board 
feels the examining psychiatrist should review the records 
and supplement his report in light of that review, as 
instructed below.

The November 1997 field examiner reached a conclusion that he 
said was obvious.  The conclusion, that the appellant 
continued to be in need of supervised payment of benefits, 
appears contradicted by the facts reported.  The Board cannot 
discern from the report that the field examiners ultimate 
conclusion is obvious based on the facts he reported.  
The report should be returned to the field examiner.  If he 
made observations or had reasons for his conclusion that are 
not articulated in the report, he should add them, or he 
should explain how the conclusion that the appellant 
obviously needs supervision in the management of his funds is 
obvious from the facts he reported.

Finally, the November 1997 field interview report referenced 
an earlier field interview report that is not of record.  It 
should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the earlier field 
interview report referenced in the 
November 1997 field interview report and 
associate it with the claims folder.  If 
that report is unavailable, so state in a 
memorandum to the claims folder.

2.  Return the November 1997 field 
interview report to the field interview.  
Request the interviewer to supplement his 
report.  He should reconcile his 
conclusion, It is obvious the veteran 
still has problems that remains [sic] in 
need of a fiduciary, with the following 
facts he reported:  He understands the 
value and proper use of money.  He 
understands that he continues to pay all 
of his bills in a prompt manner and 
handles all of his money wisely on a 
daily, weekly and monthly basis.  . . . .  
All of the money is being spent properly 
on the care and maintenance of the 
veteran and his son.  . . . .  The 
veteran answered all questions asked of 
him about his finances.  He understood 
his bills and paid them promptly.  If 
the field examiner made observations or 
has bases other than the facts reported 
for his conclusion that direct supervised 
payment should continue, he should add 
them to the report.  Associate any 
information obtained with the claims 
folder.

3.  After the field interviewer has 
supplemented his report, return the 
claims folder to the May 1998 examining 
psychiatrist.  The examiner should read 
all field reports and review the claims 
folder, determine the appellants actual 
GAF based on all contributing factors, 
and confirm or revise his opinion of 
incompetency in light of all pertinent 
evidence of record.  The examiner should 
explain his reasoning and any apparent 
contradictions between facts reported by 
the field interviewer and the conclusion 
indicated by psychiatric examination.

4.  Thereafter, personnel of the 
originating agency shall readjudicate the 
question of the appellants competency to 
manage disbursement of funds.  If 
readjudication confirms incompetency, 
provide the appellant and his 
representative with an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The appellant need take no further action until 
he is further informed.  The appellant and his representative 
are free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
